Case 1:19-cv-24725-BB Document 26 Entered on FLSD Docket 06/02/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-24725-BLOOM/Louis

 KENNETH DEL SIGNORE,

        Plaintiff,

 v.

 METROPOLITAN LIFE INS. CO.,

       Defendant.
 ________________________________/

                                               ORDER

        THIS CAUSE is before the Court upon the Unopposed Motion to Withdraw Counsel Nick

 A. Ortiz’s and Katelyn L. Hauser’s Appearance for Plaintiff Kenneth Del Signore, ECF No. [25]

 (“Motion”). The Court has considered the Motion, the record in this case, the applicable law, and

 is otherwise fully advised.

        On April 20, 2020, the Court entered an Order administratively closing the case based upon

 the Joint Notice of Settlement and Request for Administrative Closure, ECF No. [22]. On May 28,

 2020, the parties jointly moved to reopen the case because “while the Parties believed that they

 had reached a settlement in principal, the Parties have subsequently learned that there was no

 meeting of the minds regarding material terms of a settlement agreement.” ECF No. [23] at 2. The

 Court granted in part the parties’ joint motion by reopening the case and reinstating all unexpired

 deadlines. See ECF No. [24]. Currently, discovery is scheduled to be completed by June 30, 2020,

 all pre-trial motions, including dispositive motions, are due by July 22, 2020, and trial is scheduled

 for October 26, 2020. ECF Nos. [9]; [24].

        With the case’s posture in square view, the Motion requests that Plaintiff’s counsel be

 permitted to withdraw as counsel because of “professional considerations.” ECF No. [25] at 1. It
Case 1:19-cv-24725-BB Document 26 Entered on FLSD Docket 06/02/2020 Page 2 of 2
                                                            Case No. 19-cv-24725-BLOOM/Louis


 is entirely unclear what that means or how this proposed grounds supposedly constitutes good

 cause to withdraw as counsel. Although Defendant’s counsel has no apparent objection to the

 withdrawal, the Motion simply notes that Plaintiff at some unstated time “received notice” about

 the withdrawal. It is, thus, unknown whether Plaintiff even consented to the proposed withdrawal.

 Notably, with the discovery period ending in less than 30 days and with no basis for the Court to

 infer that Plaintiff has secured alternative counsel or that he seeks to proceed pro se, granting a

 withdrawal will prejudice Plaintiff. Thus, the Motion is substantively unwarranted.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [25], is

 DENIED

        DONE AND ORDERED in Chambers at Miami, Florida, on June 1, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                 2
